865 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Doris CASE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-5139.
United States Court of Appeals, Sixth Circuit.
Dec. 20, 1988.

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges, and RICHARD F. SUHRHEINRICH, District Judge.*

ORDER

2
Plaintiff, Doris Case, seeks review of a judgment of the district court which affirmed the decision of defendant, Secretary of Health and Human Services, in regard to her application for social security benefits.  She now moves for the appointment of counsel.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
On May 20, 1986, plaintiff filed an application seeking an award of supplemental security income benefits.  In so doing, she also sought the reopening of identical claims which defendant had previously denied during the period from 1979 to 1984.  An administrative law judge, however, determined that only plaintiff's most recent claim filed in June 1984 should be reopened and she should therefore be awarded benefits effective that date.  Upon the affirmance of that decision by the appeals council, plaintiff sought judicial review of the refusal to reopen any of her other claims by filing a complaint pursuant to 42 U.S.C. Sec. 405(g) in the District Court for the Eastern District of Kentucky.  Defendant then sought the dismissal of the complaint by filing a motion for summary judgment based upon the argument that the refusal to reopen a prior unsuccessful application for benefits generally was a matter outside the scope of judicial review.  The district court agreed and dismissed the complaint.  Plaintiff thereafter filed this appeal.


4
After careful review of the record, the court concludes that the district court did not err in granting defendant's motion for summary judgment and dismissing the complaint.  Accordingly, the motion for appointment of counsel is hereby denied and the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation